UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-4839



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JESUS SAN MIGUEL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:04-cr-00255-3)


Submitted:   April 30, 2007                   Decided:   May 22, 2007


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eugene J. Chandler, II, Charlotte, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Charlotte, North
Carolina, Amy Elizabeth Ray, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jesus San Miguel pled guilty pursuant to a plea agreement

to conspiracy with intent to distribute marijuana, in violation of

21 U.S.C. § 841 (2000).             San Miguel was sentenced to seventy

months’ imprisonment, the bottom of the sentencing guidelines

range, and he appealed.             Appellate counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

there are no meritorious issues for appeal but suggesting the

district      court    erroneously       failed    to     treat     the    sentencing

guidelines     as     advisory.     San    Miguel       did   not   file    a   pro   se

supplemental brief, despite being notified of his right to do so.

The Government declined to file a responding brief.                        Finding no

reversible error, we affirm.

              After the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), a sentencing court is no longer bound

by the range prescribed by the sentencing guidelines.                      See United

States   v.    Hughes,    401     F.3d    540,    546    (4th   Cir.      2005).      In

determining a sentence post-Booker, sentencing courts are required

to calculate and consider the applicable guideline range as well as

the factors set forth in 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2006).     United States v. Moreland, 437 F.3d 424, 432 (4th Cir.),

cert. denied, 126 S. Ct. 2054 (2006).             We will affirm a post-Booker

sentence if it “is within the statutorily prescribed range and is

reasonable.”        Id. at 433 (internal quotation marks and citation


                                         - 2 -
omitted).     “[A] sentence within the proper advisory Guidelines

range is presumptively reasonable.”           United States v. Johnson, 445

F.3d 339, 341 (4th Cir. 2006).

            San    Miguel’s     sentence      was    within        the    sentencing

guidelines range of 70 to 87 months’ imprisonment and within the

statutory maximum of forty years’ imprisonment. The district court

appropriately      treated    the    sentencing     guidelines       as   advisory,

properly calculated the sentencing guidelines range, and considered

the relevant § 3553(a) factors.           Therefore, we find the sentence

reasonable.

            In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                       We

therefore affirm San Miguel’s conviction and sentence.                    This court

requires that counsel inform San Miguel, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If San Miguel requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may     move   in   this   court    for   leave     to    withdraw   from

representation.      Counsel’s motion must state that a copy thereof

was served on San Miguel.




                                      - 3 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -